         Case 2:11-cr-00414-APG-CWH Document 147 Filed 05/18/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 United States of America,                                Case No.: 2:11-cr-0414-APG-CWH

 4                        Plaintiff,                   ORDER REQUIRING PRODUCTION OF
                                                         DEFENDANT’S RELEASE PLAN
 5 v.

 6 Jose Cardenas,

 7                        Defendant.

 8         Defendant Jose Cardenas has filed a second motion for compassionate release under 18

 9 U.SC. § 3582(c)(1)(A) because he suffers from asthma and could be especially harmed by the

10 COVID-19 virus. Mr. Cardenas’ initial motion stated that “a firm release plan is in place” (ECF

11 No. 133 at 19:24), but the Probation Office for this District has not received a copy of that plan.

12 Nor have I. I thus have no way to evaluate whether Mr. Cardenas’ early release from prison can

13 be safely monitored to protect him and the public, and whether he can be quarantined or

14 monitored in transit and on home release as he proposes. The sooner I receive a copy of the

15 plan, the sooner I can rule upon his motion.

16         I THEREFORE ORDER Mr. Cardenas to immediately produce a copy of his approved

17 release plan.

18         Dated: May 18, 2020.

19                                                       __________________________________
                                                         ANDREW P. GORDON
20                                                       UNITED STATES DISTRICT JUDGE

21

22

23
